J-A34021-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MARCIA THOMAS                                IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellant

                   v.

BOARD OF SUPERVISORS OF RICE
TOWNSHIP; MILLER J. STELLA, JR.,
INDIVIDUALLY AND AS SUPERVISOR OF
RICE TOWNSHIP; GEORGE VENESKY,
INDIVIDUALLY AND AS SUPERVISOR OF
RICE TOWNSHIP; DONALD ARMSTRONG,
INDIVIDUALLY ; THOMAS M. MARSILIO,
INDIVIDUALLY; TONI ROGAN,
INDIVIDUALLY; KEVIN ROGAN,
INDIVIDUALLY, RHODA ROWLES,
INDIVIDUALLY; ELAINE WALLACE,
INDIVIDUALLY AND WILLIAM L. HIGGS,
INDIVIDUALLY, DEFENDANTS

AND
JAMES A. BRANDO, INDIVIDUALLY AND
LOUIS KNOPELSKI, INDIVIDUALLY,
ADDITIONAL DEFENDANTS

                                                 No. 1977 MDA 2014


              Appeal from the Order Entered October 29, 2014
              In the Court of Common Pleas of Luzerne County
                     Civil Division at No(s): 2011-03374


BEFORE: PANELLA, J., OTT, J., and JENKINS, J.

JUDGMENT ORDER BY OTT, J.:                   FILED DECEMBER 08, 2015

     Marcia Thomas appeals from the order entered October 29, 2014,

granting Appellees’ (William L. Higgs and James A. Brando) amended motion

for summary judgment. We affirm.
J-A34021-15


       In its October 29, 2014, order, the court found the following: “[T]here

exists no [conspiracy] claims against Defendants Higgs and Brando since all

parties allegedly involved in Count X[]VI have been DISMISSED with

prejudice and/or by previous Court Order.”                Order, 10/29/2014.   Upon

review, we agree with the trial court’s assessment and conclude that it did

not   err   in   granting    the   amended       motion   for   summary   judgment.1

Accordingly, we affirm the trial court’s order.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/8/2015




____________________________________________


1
  Furthermore, we note Thomas’ deficient and obtuse brief, which remained
unclarified after oral argument, does not persuade us otherwise.



                                           -2-